 

EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 22nd day of
April, 2020, by and between Barrett Business Services, Inc. ("Company"), and
Anthony Harris ("Employee") (collectively, the "Parties"), and is effective as
of March 5, 2020 (the "Effective Date").

 

RECITALS

 

A.       Company desires to employ Employee, and Employee desires to be employed
by Company.

 

B.       It is anticipated that Employee will continue to make significant
contributions to the success of Company as its Vice President-Finance, Secretary
and Treasurer.

 

C.       Among other matters, the Company's board of directors (the "Board") has
determined that it is in the best interests of Company and its stockholders to
assure that Company will have the continued dedication of Employee,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined below) of Company. The Board believes it is imperative to diminish the
inevitable distraction of Employee by virtue of the personal uncertainties and
risks created by a pending or threatened Change in Control and to encourage
Employee's full attention and dedication to Company currently and in the event
of any threatened or pending Change in Control, and to provide Employee with
compensation and benefits arrangements upon a Change in Control which ensure
that the compensation and benefits expectations of Employee will be satisfied
and which are competitive with those of other corporations. Therefore, in order
to accomplish these objectives, the Board has caused Company to enter into the
Change in Control provisions in this Agreement.

 

D.       The Board believes that it is in the best interests of Company and its
stockholders to enter into this Agreement with Employee with the goal of
ensuring high-quality management of Company.

 

The Parties therefore agree as follows:

 

1.                  Term. The term ("Term") of this Agreement shall extend from
the Effective Date until July 1, 2023, unless terminated earlier in accordance
with Section 3. Beginning on July 1, 2021, and on each July 1 thereafter (the
"Extension Date"), the Term will be extended for one year, as long as neither
Employee nor Company has given notice to the other in writing at least 90 days
before the Extension Date that the Term will not be extended further. "Term"
refers to both the initial Term and extended terms.

 

2.                  Terms of Employment.

 

(a)               Position and Duties.

 



-1-

 

 

(i)                 Employee will serve as Vice President-Finance, Secretary and
Treasurer, with duties and responsibilities assigned by the Company’s Chief
Executive Officer, and will have such other powers and duties as prescribed by
the Board from time to time in accordance with the Company's Bylaws, as amended
(the "Bylaws"). Employee will report to the Chief Executive Officer and be
subject to and must abide by each of the written personnel policies applicable
to senior executives and employees of Company, including without limitation, the
Code of Ethics for Senior Financial Officers.

 

(ii)              Employee will at all times, faithfully and to the best of his
ability, perform all of the duties that may be legally required of him pursuant
to this Agreement. Employee will devote his entire working time, attention and
energies to the performance of his duties hereunder and will not, during the
term of this Agreement, be engaged in any other business activity, whether or
not such business activity is pursued for gain, profit or other pecuniary
advantage; provided, however, that nothing in this Agreement will preclude
Employee from devoting time during reasonable periods required for:

 

(1)               serving, in accordance with Company's policies and with the
prior approval of the Chief Executive Officer, as a director or member of a
committee of any company or organization (including nonprofit organizations)
involving no actual or potential conflict of interest with Company;

 

(2)               delivering lectures and fulfilling speaking engagements; and

 

(3)               investing his personal assets in businesses in which his
participation is solely that of an investor; provided, however, that such
activities do not materially affect or interfere with the performance of
Employee's duties and obligations to Company; and

 

(4)               engaging in civic, charitable or religious activities.

 

It is expressly understood and agreed that, to the extent any such activities
have been conducted by Employee prior to the date of this Agreement, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the date of this Agreement will not be
deemed to interfere with the performance of Employee's responsibilities to
Company.

 

(b)               Compensation.

 

(i)                 Annual Base Salary. Beginning on the Effective Date,
Employee will receive an annual base salary (the "Annual Base Salary") at a rate
of not less than $350,000, payable in accordance with Company's normal payroll
policies. The Annual Base Salary will be reviewed and adjusted from time to time
to reflect amounts approved by the Board or its Compensation Committee
("Committee"). Performance and salary reviews will occur at least annually in
accordance with Company's normal performance-review policies and practices for
executives. Any upward adjustment in Annual Base Salary shall constitute "Annual
Base Salary" for the purposes of this Agreement.

 



-2-

 

 

(ii)              Target Bonus. Employee will be entitled to annual cash
incentive compensation with a total target value (the "Target Bonus")
established by the Committee for executive officers under Company's Amended and
Restated Annual Cash Incentive Award Plan (the "Annual Plan"). Actual amounts
payable will be based on the achievement of corporate and individual performance
goals, which may be objective or subjective, established by the Committee in its
sole discretion under the Annual Plan. For fiscal year 2020, the Target Bonus
for Employee is $280,000, of which 75 percent will be tied to the achievement of
corporate performance goals and 25 percent to the achievement of individual
performance goals. The extent to which performance goals were achieved will be
determined, and cash incentive awards will be paid, in accordance with the
provisions of the Annual Plan. The Annual Plan may be amended by the Board from
time to time in the future in its sole discretion. Any upward adjustment in
Target Bonus shall constitute "Target Bonus" for the purposes of this Agreement.

 

(iii)            Stock-Based Compensation. Subject to the approval of the
2020 Stock Incentive Plan by the stockholders of the Company at its annual
meeting of stockholders to be held in 2020 (the "2020 Plan"), during fiscal
2020, Employee will be granted (a) restricted stock units ("RSUs") with a total
value of $280,000 and (b) performance shares with a total value of $140,000, in
each case based on the closing market price of Company's common stock on the
date of grant. In future years, Employee will be entitled to awards under the
2020 Plan of such types and in such amounts as determined by the Committee in
accordance with its long-term incentive program for executive officers.

 

(iv)             Benefits. To the extent otherwise eligible, Employee will be
entitled to receive or participate in any additional benefits, including,
without limitation, the Company's 401(k) Retirement Savings Plan and its
Nonqualified Deferred Compensation Plan, as well as group health insurance
plans, retirement plans, and medical reimbursement plans which Employee may from
time to time make available to its executive management employees, in accordance
with the terms of the applicable plan or policy. Company will reimburse Employee
for reasonable out-of-pocket expenses that Employee incurs in connection with
the performance of his duties in accordance with the same reimbursement policies
that generally apply to Company's executive management employees. Company may
change or discontinue such additional benefits at any time in its sole
discretion.

 

3.                  Termination of Employment.

 

(a)               Voluntary Termination. Employee's employment may be
voluntarily terminated by Employee at any time upon at least 90 days' written
notice to Company or a shorter period as agreed on between Employee and the
Board. Employee's employment may be terminated by the Employee with or without
Good Reason.

 

(i)                 Voluntary Termination Without Good Reason. In the event of a
voluntary termination without Good Reason (as defined below), Company is
obligated to continue to pay to Employee the Annual Base Salary and provide
benefits under this Agreement only through the Date of Termination (as defined
below), at the time those payments are due, and will have no further obligation
to Employee under this Agreement, except as may be provided under the terms of
the plans and agreements referenced in Section 2(b)(iv) above and in
Section 10(g) below.

 



-3-

 

 

(ii)              Voluntary Termination With Good Reason. In the event of a
voluntary termination with Good Reason, Employee may be eligible for benefits as
described in this Section 3. For purposes of this Agreement, "Good Reason"
means, in the absence of Employee's written consent, any of the following:

 

(1)               a material diminution of Employee's authority, duties, or
responsibilities as Vice President-Finance, Secretary and Treasurer of Company;

 

(2)               a material diminution of the authority, duties, or
responsibilities of the individual(s) to whom Employee is required to report,
including, if Employee reports to the Board, a requirement that Employee report
to a corporate officer or employee instead of reporting directly to the Board;

 

(3)               a material diminution in Employee's base compensation (Annual
Base Salary or Target Bonus), unless the reduction is generally applicable to
substantially all similarly situated Company employees or is otherwise offset
economically by increases in other compensation or replacement plans or
programs;

 

(4)               a relocation or transfer of Employee's principal place of
employment by a distance of more than 50 miles; or

 

(5)               a material breach of this Agreement by Company.

 

Good Reason will be deemed to have occurred only if: (1) within 90 days after
the initial existence of the circumstances constituting Good Reason, Employee
provides Company with a written notice describing such circumstances,
(2) Company fails to cure the circumstances within 30 days after Company
receives Employee's notice, and (3) Employee separates from service with Company
within 90 days of the date of Employee's written notice.

 

(b)               Cause. Company may terminate Employee's employment either with
or without Cause (as defined below). In the event of termination of employment
for Cause, Company must pay to Employee the Annual Base Salary and provide
benefits under this Agreement only through the Date of Termination, and will
have no further obligation to Employee under this Agreement, except as may be
provided under the terms of the plans and agreements referenced in Section
2(b)(iv) above and in Section 10(g) below. For purposes of this Agreement,
"Cause" means:

 

(i)                 embezzlement, willful misconduct, gross negligence,
dishonesty, or other fraudulent acts involving Company or its business
operations or in the performance of Employee's duties under this Agreement,
including but not limited to Employee's refusal to comply with legal directives
of the Chief Executive Officer or the Board;

 

(ii)              a material breach of Employee's fiduciary duties to Company if
the breach has not been remedied or is not being remedied to the Board's
reasonable satisfaction within 30 days after written notice, including a
detailed description of the breach, has been delivered to Employee;

 



-4-

 

 

(iii)            willful material breach of Section 8 of this Agreement or a
confidentiality policy of Company; or

 

(iv)             an act or omission that materially injures Company's
reputation, business affairs, or financial condition, if that injury reasonably
could have been avoided by the Employee, including but not limited to conviction
or a plea of nolo contendere of a felony or crime involving dishonesty or moral
turpitude.

 

(c)               Death. If Employee dies while employed under this Agreement
and before any termination of employment, Company must pay to Employee's estate,
or to the person who Employee may have previously designated in writing, the
Annual Base Salary that was not previously paid to Employee that Employee earned
under this Agreement through the day Employee died, together with the benefits
in effect as of such date under the terms of the plans and agreements referenced
in Section 2(b)(iv) above and in Section 10(g) below.

 

(d)               Disability. If the Company determines in good faith that the
Disability of Employee has occurred while Employee is employed by Company
(pursuant to the definition of Disability set forth below), it may provide
Employee with written notice in accordance with Section  10(a) of this Agreement
of its intention to terminate Employee's employment. In such event, Employee's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Employee (the "Disability Effective Date"); provided
that, within the 30 days after such receipt, Employee shall not have returned to
full-time performance of Employee's duties. For purposes of this Agreement,
"Disability" shall mean the absence of Employee from Employee's duties with
Company on a full-time basis for 90 consecutive days, or a total of 180 days in
any 12-month period, as a result of incapacity due to mental or physical illness
that is determined to be total and permanent by a physician selected by Company
or its insurers and acceptable to Employee or Employee's legal representative.

 

(e)               Notice of Termination. Any termination by Company for Cause,
or as a result of Disability, or by Employee for Good Reason, must be
communicated by notice of termination to the other party given in accordance
with Section 10(a) of this Agreement.

 

(f)                Date of Termination. "Date of Termination" means (i) if
Employee's employment is terminated by Company for a reason other than
Disability or death, the date that Company provides notice of the termination of
Employee's employment with Company or any later date specified by the notice, as
the case may be, (ii) if Employee's employment is terminated by Employee without
Good Reason, 90 days after Employee provides written notice to the Company or
the Board or a shorter period as agreed on between Employee and the Board, as
the case may be, (iii) if the Employee's employment is terminated by Employee
with Good Reason, the date that Employee provides notice of termination of
Employee's employment with Company, or (iv) if Employee's employment is
terminated by reason of death or Disability, the date of death of Employee or
the Disability Effective Date, as the case may be.

 



-5-

 

 

(g)               Change in Control.

 

(i)                 Definitions. For purposes of this Agreement, the following
terms have the meanings set forth below.

 

(1)               A "Qualifying Termination" occurs if (A) Company terminates
Employee's employment for any reason other than for Cause, Disability, or death,
or (B) Employee terminates employment for Good Reason.

 

(2)               "Change in Control" means a change in the ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company, as defined in Treasury Regulation
Section 1.409A 3(i)(5) or in subsequent regulations or other guidance issued by
the Internal Revenue Service. For purposes of illustration, a Change in Control
generally occurs on the date that:

 

(A)             Any one person, or more than one person acting as a group,
acquires ownership of Company's stock that, together with stock already held by
the person or group, constitutes more than 50 percent of the total fair market
value or total voting power of Company's stock;

 

(B)              Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition), ownership of Company stock that constitutes 30 percent
or more of the total voting power of the Company's stock;

 

(C)              A majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the appointment or election; or

 

(D)             Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition), assets from Company that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of Company's assets immediately before the acquisition.

 

(3)               "Total Payments" means all payments or benefits payable to
Employee in connection with a Change in Control, including payments pursuant to
this Agreement and any Other Payments pursuant to any other plan, agreement, or
arrangement with Company, a person whose actions result in the Change in
Control, or any person affiliated with Company or such person.

 

(4)               "Other Payment" means any payment or benefit payable to
Employee in connection with a Change in Control pursuant to any plan,
arrangement, or agreement (other than this Agreement) with Company, a person
whose actions result in such Change in Control, or any person affiliated with
Company or such person.

 



-6-

 

 

(ii)              If a Change in Control occurs during the Term, and a
Qualifying Termination occurs during the period beginning 3 months before and
ending 24 months after the Change in Control occurs, Company shall pay to
Employee promptly within 30 days from the later to occur of the Date of
Termination and the Change in Control (provided that if such 30-day period
begins and ends in different calendar years, the payment will be made in the
later calendar year), in a lump sum in cash, the amount equal to the product of
(1) three and (2) the sum of (A) Employee's Annual Base Salary and (B) the
Target Bonus, in each case as in effect on the date that the Change in Control
occurred.

 

(h)               Release of Claims. The termination benefits described in
Sections 3(g) and 3(i) of this Agreement ("Change in Control" and "Termination
Without Cause or With Good Reason," respectively) are conditioned on Employee's
delivering to Company within 22 days following the Date of Termination, and not
revoking, a signed release of claims in a form provided by Company.

 

(i)                 Termination Without Cause or With Good Reason. If a
Qualifying Termination occurs, but is not eligible for payment under
Section 3(g)(ii) ("Change in Control"), Company shall pay to Employee promptly
within 30 days from the Date of Termination (provided that if such 30-day period
begins and ends in different calendar years, the payment will be made in the
later calendar year), in a lump sum in cash, an amount equal to the sum of
(1) Employee's Annual Base Salary and (2) the Target Bonus, in each case as in
effect on the date that the Date of Termination occurred. In addition, a number
of restricted stock units ("RSUs") that equals the number of unvested RSUs held
by Employee on the Date of Termination that were scheduled to vest on or before
the one-year anniversary of the Date of Termination will be accelerated and
deemed fully vested as of the Date of Termination.

 

(j)                 In the event that Employee is serving as a member of the
Board or as a director of any of the Company's subsidiaries on the Date of
Termination for any reason, Employee will be deemed to have resigned as such
Board member or director as of such Date of Termination.

 

4.                  Parachute Payments.

 

(a)               In the event that any portion of the Total Payments payable to
Employee under Section 3(g) ("Change in Control") would constitute an "excess
parachute payment" within the meaning of Code Section 280G(b) that, but for this
section, would be subject to the excise tax imposed on so-called excess
parachute payments pursuant to Code Section 4999 (an "Excise Tax"), then the
payments otherwise payable under this Agreement will be reduced to the largest
amount payable to Employee which would result in no portion of the Total
Payments being subject to the Excise Tax.

 

(b)               For purposes of this section:

 

(i)                 No portion of the Total Payments, the receipt or enjoyment
of which Employee has effectively waived in writing prior to the date of
payment, will be taken into account;

 



-7-

 

 

(ii)              No portion of the Total Payments will be taken into account
which, in the opinion of tax counsel selected by Company and reasonably
acceptable to Employee ("Tax Counsel"), does not constitute a "parachute
payment" within the meaning of Code Section 280G;

 

(iii)             If Employee and Company disagree whether any payment will
result in an Excise Tax, the matter will be conclusively resolved by an opinion
of Tax Counsel;

 

(iv)             The value of any noncash benefit or any deferred payment or
benefit included in the Total Payments, and whether or not all or a portion of
any payment or benefit is a "parachute payment" for purposes of this Section,
will be determined by Company's independent accountants in accordance with the
principles of Sections 280G(d)(3) and (4) of the Internal Revenue Code.

 

(c)               In the event that any other agreement, plan, or arrangement
provides for Other Payments (an "Other Agreement"), Company and Employee agree
that the Other Payment governed by such Other Agreement will be subject to the
reduction in payments under Section 4(a). To the extent possible, Company and
Employee agree that reductions in benefits under any plan, program, or
arrangement of Company will be reduced (only to the extent described in
Section 4(a)) in the following order of priority:

 

(i)               Cash payments under this Agreement;

 

(ii)              Any cash payments under any Other Agreement; and

 

(iii)            The acceleration in the exercisability or vesting of any stock
option or other stock related award granted by Company.

 

5.                  Successors.

 

(a)               This Agreement is personal to Employee, who may not assign it
without Company's written consent. This Agreement will inure to the benefit of
and be enforceable by Employee's legal representatives, heirs, or legatees.

 

(b)               This Agreement will inure to the benefit of and be binding on
Company and its successors and assigns.

 

(c)               Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

6.                  Governing Law; Arbitration.

 



-8-

 

 

(a)               This Agreement is intended to be construed in accordance with
the laws of the state of Washington, without reference to principles of
conflicts of law. Any claim arising out of or related to this Agreement will be
resolved exclusively by arbitration, which, unless the Parties agree otherwise
in writing, will be administered by and in accordance with the rules of the
Arbitration Service of Portland, Inc. The place of arbitration will be Multnomah
County, Oregon, unless otherwise agreed by the parties. The award rendered by
the arbitrator will be final and binding, and judgment may be entered on the
award in any court having jurisdiction. The parties may endeavor to resolve
disputes by mediation at any time as they may agree, provided, however, that
resolution of disputes by mediation is not required prior to initiating
resolution of disputes by arbitration. Notwithstanding anything to the contrary
in this paragraph, Company may seek equitable relief in any court having
jurisdiction with respect to a breach of Sections 7 and 8 ("Restrictive
Covenants" and "Confidentiality"). Any demand for arbitration must be delivered
in writing to the other party within a reasonable time after the claim or
dispute has arisen; provided, however, that in no event may such demand be made
after the date when institution of legal or equitable proceedings based on such
claim or dispute would be barred by the applicable statute of limitations.

 

(b)               Notwithstanding the foregoing, Company may resort to the state
court in Clark County, Washington, for injunctive and other relief as available
if the Employee engages in conduct after termination of this Agreement that
amounts to a violation of Sections 7 and 8 hereof or violation of the Washington
Trade Secrets Act or amounts to unlawful interference with the business
expectancies of Company.

 

7.                  Restrictive Covenants.

 

(a)               Noncompetition. Employee agrees that, during Employee's
employment with Company, and for a period of twelve months thereafter
(collectively, the "Noncompetition Period"), irrespective of the reason for
termination of employment with Company, Employee will not directly or indirectly
become interested in, as a "founder," organizer, principal shareholder, partner,
director, officer, employee or otherwise of or consultant in any business
involved in the planning, development, offer or sale of any products or services
similar to products or services offered, sold, planned or developed by the
Company in any geographic area where Company has done business during the three
months preceding termination of employment. Employee will not be deemed a
"principal shareholder" unless (i) the Employee's investment in such an
institution exceeds one (1) percent of the institution's outstanding voting
securities or (ii) Employee is active in the organization, management, or
affairs of the institution. The provisions restricting competition by Employee
may be waived by action of the Board. If Company chooses not to waive those
provisions, Company shall make any payments to Employee that are required by
Washington House Bill 1450 (2019).

 

(b)               Nonsolicitation. During the Noncompetition Period, Employee
shall not directly or indirectly (i) solicit or attempt to solicit any other
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any other employee of
the Company, (ii) solicit or attempt to solicit any customers or potential
customers whom the Company actively solicited at any time during the 12-month
period before the Employee's Date of Termination ("Customers"), including but
not limited to all successors, owners, directors, partners, and management
personnel of Customers, to cease doing business with the Company or to otherwise
divert Customers' business from the Company, or (iii) solicit or attempt to
solicit any supplier, licensee, or other business associates of Company to cease
doing business with Company.

 



-9-

 

 

(c)               Interpretation. The parties agree that the terms of
paragraphs (a) and (b) of this Section 7 (collectively, the "Restrictive
Covenants") are reasonable as to both time and scope. The parties additionally
agree that (i) the Restrictive Covenants are necessary for the protection of
Company's business and goodwill; (ii) the Restrictive Covenants are not any
greater than are reasonably necessary to secure Company's business and goodwill;
(iii) the injury to the public from the loss of the service and skill of
Employee does not create an undue burden on the public; and (iv) the
restrictions placed on Employee's opportunity to make a living are not an undue
burden on Employee. If a court or any other administrative body with
jurisdiction over a dispute related to this Agreement determines that the
restrictive covenants set forth in this Section 7 are unreasonably broad, the
Parties hereby authorize and direct the court or administrative body to narrow
them so as to make them reasonable, given all relevant circumstances, and to
enforce them. The covenants in this Section 7 will survive termination of this
Agreement.

 

8.                  Confidentiality.

 

(a)               Nondisclosure. Employee may not use or disclose any
confidential information (as defined in paragraph (c) below) either during or
following the term of this Agreement, except as required by Employee's duties
under this Agreement or as otherwise allowed under subsection (b) below.
Notwithstanding anything to the contrary in this Agreement or otherwise, nothing
limits Employee's rights under applicable law to provide truthful information to
any governmental entity or to file a charge with or participate in an
investigation conducted by any governmental entity. Employee is hereby notified
that the immunity provisions in 18 USC Section 1833 provide that an individual
cannot be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade-secret that is made (i) in confidence
to federal, state, or local government officials, either directly or indirectly,
or to an attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (ii) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (iii) to the individual's attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for the lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except in response to court order.

 

(b)               Exceptions. Employee's nondisclosure obligation under
paragraph (a) above does not apply to any use or disclosure that is:

 

(i)                 Made with the prior written consent of the Board;

 

(ii)              Required by a court order or a subpoena from a government
agency (as long as Employee first provides Company with reasonable notice of the
court order or subpoena in order to allow Company the opportunity to contest the
requested disclosure); or

 



-10-

 

 

(iii)            Of confidential information that has been previously disclosed
to the public by Company or is in the public domain (other than because of
Employee's breach of this Agreement).

 

(c)               Confidential Information. "Confidential Information" includes
any of Company's (or its subsidiaries' or affiliates') trade secrets, customer
or prospect lists, information regarding product development, marketing plans,
sales plans, strategic plans, projected acquisitions or dispositions, management
agreements, management organization information (including data and other
information relating to members of the Board and management), operating policies
or manuals, business plans, purchasing agreements, financial records, or other
similar financial, commercial, business, or technical information of any kind
that Company or any of their subsidiaries or affiliates has received from
service providers, other vendors, or customers that these third parties have
designated as confidential or proprietary.

 

(d)               Return of Property. If and when Employee ceases, for any
reason, to be employed by Company, Employee must return to Company all keys,
pass cards, identification cards, cell phones, other smart phones, tablets,
electronic storage devices, Company credit cards, and any other property of
Company or any of its subsidiaries. At the same time, Employee also must return
to Company all originals and copies (whether in hard copy, electronic, or other
form) of any documents, drawings, notes, memoranda, designs, devices, electronic
storage devices, tapes, manuals, and specifications which constitute proprietary
or confidential information or material of Company or any of its subsidiaries.
The obligations in this Section 8(d) include, without limitation, the return of
documents and other materials which may be in Employee's desk at work, his car,
his place of residence, personal electronic or digital devices or cloud-type
storage, or in any other location under Employee's control.

 

(e)               Government Agencies. Employee understands that nothing
contained in this Agreement limits Employee's ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission ("Government Agencies"). Employee further
understands that this Agreement does not limit Employee's ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.

 

(f)                Survival. This Section 8 will survive the termination of the
Employee's employment.

 

9.                  Sanctions; Remedial Actions. Employee recognizes and agrees
that any breach of the covenants set forth in Section 7 or 8 by Employee will
cause immediate and irreparable injury to Company, and Employee hereby
authorizes recourse by Company to injunction or specific performance, as well as
to other legal or equitable remedies to which Company may be entitled. Employee
agrees that Company need not post any bond as a condition of seeking such relief
and that the prevailing party in any litigation or arbitration to enforce
Section 7 or 8 will be entitled to its reasonable attorney fees.

 



-11-

 

 

10.              Miscellaneous.

 

(a)               All notices and other communications under this Agreement must
be in writing and given by hand-delivery to the other parties or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Employee: At the most recent address on file at Company;

 

If to Company: to Barrett Business Services, Inc., Attention: Chairman of the
Board, at Company's headquarters address; or to another address that either
party furnishes to the other in writing. Notice and communications are effective
when actually received by the addressee.

 

(b)               The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement.

 

(c)               This Agreement may be executed by scan signatures or facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document. All counterparts are to be
construed together and constitute one and the same instrument.

 

(d)               Company may withhold from any amounts payable under this
Agreement the federal, state, local, or foreign taxes as required to be withheld
under any applicable law or regulation.

 

(e)               This Agreement is intended to be exempt from the requirements
of Code Section 409A by reason of all payments under this Agreement being
"short-term deferrals" within the meaning of Treasury Regulation
Section 1.409A-1(b)(4). All provisions of this Agreement shall be interpreted in
a manner consistent with preserving this exemption. In no event may Employee,
directly or indirectly, designate the calendar year of payment. Further, in no
event will the Date of Termination be deemed to occur until the Employee
experiences a "separation from service" within the meaning of Code Section 409A,
and notwithstanding anything contained in this Agreement to the contrary, the
date on which the separation from service takes place will be the Date of
Termination. All reimbursements provided under this Agreement shall be provided
in accordance with the requirements of Code Section 409A, including, when
applicable, the requirement that (1) the amount of expenses eligible for
reimbursement during one calendar year does not affect the amount of expenses
eligible for reimbursement in any other calendar year; (2) the reimbursement of
an eligible expense is made no later than the last day of the calendar year
following the calendar year in which the expense is incurred; and (3) the right
to any reimbursement is not subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, the Company makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Code Section 409A.

 

(f)                Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 



-12-

 

 

(g)               Except as explicitly set forth in this Agreement, this
Agreement constitutes the entire agreement between the parties with respect to
its subject matter, and supersedes all prior agreements, oral or written,
between the parties with respect to its subject matter; provided that this
provision shall not apply to award agreements relating to stock-based awards
granted under the 2020 Plan and any predecessor and successor plans of the
Company, in each case as such agreements may be amended from time to time,
including that each such agreement shall be subject to and governed by Section
3(i) above.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.

 

  BARRETT BUSINESS SERVICES, INC.               /s/ Gary Kramer         By:

Gary E. Kramer

        Its:    

President and Chief Executive Officer

              EMPLOYEE               /s/ Anthony Harris

 



-13-



